PER CURIAM.
Upon motion by appellant, this Court consolidated the appeal with the petition for a writ of certiorari seeking review of the order granting appellees’ motion to set aside a default and judgment entered pursuant thereto. Inasmuch as certiorari is not the proper remedy for review of such an order, Bland v. Mitchell, 245 So.2d 47 (Fla.1970), the petition is denied and the appeal is considered as an interlocutory appeal pursuant to Florida Appellate Rule 4.2, 32 F.S.A., which expressly provides for appeals “from orders granting or denying motions to vacate defaults”.
Our examination of the record on appeal and consideration of the briefs submitted by the parties indicate that no reversible error was committed in arriving at the order herein challenged, and the same is accordingly affirmed. Appellant’s motion for attorney fees is denied.
Affirmed.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.